Citation Nr: 0529066	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee laceration with scar, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from May 1980 to August 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to an increased 
compensable rating for residuals of a left knee laceration 
with scar.  In a December 1996 rating decision a 10 percent 
rating was granted.  

This case was before the Board in January 2005 at which time 
it was remanded for the RO to obtain outstanding post- 
service medical records and associate them with the claims 
file. This included treatment records from Brooklyn VAMC from 
October 1996 to present; treatment records from St. Albans 
and from the Ft. Hamilton VAMC from 1995 to present; the 
reports of left knee x-ray studies conducted in 1995 and 
1998; and the report of a left knee MRI conducted in 1995.  
These records have been obtained and associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

As noted by the representative, the veteran was last afforded 
a VA examination over two years ago in September 2003.  The 
United States Court of Appeals for Veterans Claims has held 
that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Board further notes that pertinent medical evidence has 
been submitted on behalf of the veteran subsequent to the 
issuance of the Board's January 2005 Remand.  The veteran's 
complete medical records were not available for review at the 
time of the September 2003 VA examination.  The Court has 
held that examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Procelle, 2 
Vet. App. 629, 632 (1992).

In light of the allegations that the veteran's left knee scar 
residuals are more disabling than that reflected by the 2003 
VA medical examination an additional examination is found to 
be in order.  

Finally, the May 2005 supplemental statement of the case 
includes the comment that, "[r]emote viewing of the Brooklyn 
Medical Center does not show any current treatment."  
Unfortunately, without the Brooklyn records themselves the 
Board cannot test the validity of the Appeals Management 
Center's finding.  However well intended such a statement 
defeats effective appellate review of all of the evidence of 
record.  Accordingly, further development is in order.

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses of any current health care 
providers, VA or private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by him.

2.  The RO should then take the necessary 
steps to obtain the outstanding post-
service medical records and associate 
them with the claims file.  This 
specifically includes treatment records 
from Brooklyn VAMC from October 1996 to 
present.  If the veteran identifies any 
additional pertinent records or if the RO 
becomes aware of the existence of any 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  

If after making reasonable efforts the RO 
cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  If any U.S. 
Government records are unavailable, the 
RO must indicate in writing that further 
attempts to locate or obtain such records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must be given 
an opportunity to respond.  

3.  Thereafter, the veteran must be 
afforded a VA dermatology examination to 
determine the nature and severity of his 
left knee scar.  The claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  In accordance with the latest AMIE 
work sheet for rating scars the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints and the nature and 
extent of any left knee scar residual.  
The examiner must provide detailed left 
knee range of motion studies, and address 
how, if at all, the scar affects motion.  
Any disabling manifestations specifically 
attributable to the veteran's service-
connected left knee scar must be 
differentiated from symptoms caused by 
any nonservice-connected left knee 
disorder.  All pertinent diagnoses must 
be set forth.  

4.  Following the completion of the 
foregoing actions, the examination report 
must be reviewed.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

5.  Lastly, a new rating decision must be 
prepared and the veteran's claim for 
increase must be readjudicated, inclusive 
of the question of whether separate, 
compensable ratings are warranted for 
left knee subluxation/instability and 
arthritis.  Such readjudication must be 
based on all the evidence of record, 
including that submitted since the 
January 2005 Remand, and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded, as 
applicable.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

